             Case 1:19-cv-10312-VSB Document 29 Filed 01/08/20 Page 1 of 1



                                                                                     Jordan M. Smith

                                                                                       Akerman LLP
                                                                                    666 Fifth Avenue
                                                                                           20th Floor
                                                                                 New York, NY 10103

                                                                                      D: 212 880 3838
                                                                                      T: 212 880 3800
                                                                                      F: 212 880 8965
                                                                                   DirF: 212 905 6447
January 8, 2020                                                           Jordan.Smith@akerman.com


BY ECF
Hon. Vernon S. Broderick
U.S. District Judge, Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re:      Alfred Del Rio, et ano v. McCabe Weisberg & Conway, P.C., et al.
         No. 1:19-cv-10312-VSB
         Oral Argument Request

Dear Judge Broderick:

We represent New Rez LLC d/b/a Shellpoint Mortgage Servicing (Shellpoint) and The Bank of
New York Mellon f/k/a The Bank of New York, as trustee for the Certificateholders of CWALT
Inc., Alternative Loan Trust 2007-11T1, Mortgage Pass-Through Certificates, Series 2007-11T1
(BoNYM), two of the defendants in the above-referenced case. Earlier today, we filed a motion
to dismiss the complaint and strike class allegations.

We respectfully write pursuant to section 4(J) of Your Honor's individual rules to request this
motion be scheduled for oral argument after it is fully briefed. The Court-approved briefing
schedule calls for completion of briefing after defendants submit their reply papers on February
21, 2020.

Thank you for your consideration of this request.

Respectfully,

/s/ Jordan M. Smith

Jordan M. Smith

cc:      Alexander Kadochnikov, Esq. (by ECF)
         Candidus Dougherty, Esq. (by ECF)




akerman.com

51351215;1
